—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Starkey, J.), both rendered November 21, 1994, convicting him of manslaughter in the first degree, and criminal possession of a weapon in the second degree under Indictment No. 2663/90, and bail jumping in the second degree under Indictment No. 12064/93, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence, the law, and the circumstances of this case in their totality and as of the time of the representation, the defendant was not denied effective assistance of counsel (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). The defendant’s arguments as to the effectiveness of his representation concerning matters which are de hors the record are not reviewable on direct appeal (see, People v Bartlett, 215 AD2d 489; People v Nieblas, 213 AD2d 498; People v Thompson, 211 AD2d 651).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require a new trial. Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.